Title: Pennsylvania Assembly: Reply to the Governor, 20 March 1755
From: Pennsylvania Assembly
To: 


On the morning of March 18 Governor Morris sent the Assembly a message announcing the arrival of General Braddock in Virginia and urging them to display “Vigour, Unanimity and Dispatch” in taking measures to supply men, provisions, and money for the army’s use. He listed the following desiderata: roads to be opened between the settled parts of the province and the Ohio country; a law to prevent Pennsylvania supplies from reaching the French; cooperation with the military operations of New England; a postal service between Philadelphia and Winchester; and a treasurer to receive the contributions of the several provinces to the common fund recommended by Sir Thomas Robinson. Evan Morgan, Franklin, Mahlon Kirkbride, Peter Worral, John Smith, Moses Starr, and James Burnside were appointed, March 20, to draft a reply. It was reported, read, and approved later the same day.
 
May it please the Governor,
[March 20, 1755]
Though the Season of the Year, and the Badness of the Roads, have made it difficult for many of us to attend the Governor’s Call of the House at this Time, yet considering the present Circumstances of Affairs, and the Matters of Importance he has been pleased to lay before us, we return him our Thanks for giving us this Opportunity of continuing to demonstrate our Loyalty to our King, our Regard to the British Interest in America, and our Care of the People we represent.
As we are resolved to contribute such Sums of Money as may be consistent with our Circumstances on the present Occasion, we shall immediately proceed to consider the best Methods of raising and discharging the same, and shall forthwith prepare a Bill for that Purpose to be laid before the Governor for his Assent.
The other Parts of his Message will also come under our Deliberation with all possible Dispatch, that nothing may be wanting on our Part which may contribute to the Prosperity or Honour of this Colony; and if the Governor has received any further Intelligence which may be of Service to us in the Course of our Business, we make no Doubt he will be pleased to communicate it to us for our Consideration.
